EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert McDermott, Reg. no 41, 508 on January 19, 2022.
The application has been amended as follows: 
Claim 1.  (Currently Amended)	A clinical diagnostic support (CDS) network comprising:
 	a plurality of local CDS systems, each local CDS system comprising: a local learning system that: 
receives patient data and provides a corresponding diagnostic output based on local learning system parameters, 
receives a corresponding locally determined correct diagnosis, wherein the locally determined correct diagnosis is determined by an assessor, 
applies training data to the local learning system to update the local learning system parameters based on a comparison of the diagnostic output of the local learning system and the corresponding locally determined correct diagnosis, the training data including the patient data and corresponding locally determined correct diagnosis; and
 a network interface that provides the training data of the local learning system to a global CDS system; and 

receives the training data from the plurality of local CDS systems; 
applies the training data to the global learning system to produce global learning system parameters based on a comparison of the diagnostic outputs of the global learning system and the corresponding locally determined correct diagnoses, and 
provides the global learning system parameters to the plurality of local CDS systems; 
wherein one or more of the plurality of local CDS systems selectively update their local learning system parameters based on the global learning system parameters and provide subsequent diagnostic outputs based on these updated local learning system parameters.

Claim 21 (Currently amended) 	A method comprising:
determining local learning system parameters at each of a plurality of local clinical diagnostic support (CDS) systems by applying training data to learning systems at each local CDS system, wherein the locally determined correct diagnosis is determined by an assessor, 
wherein the training data comprises patient data and corresponding locally determined correct diagnoses at each local CDS system, and
wherein the local learning system parameters at each of the local CDS systems are determined based on a comparison of the diagnostic outputs of a local learning 
communicating the training data from the plurality of local CDS systems to a global CDS system;
	applying, at the global CDS system, the training data to a global learning system
to determine global learning system parameters based on a comparison of the diagnostic outputs of a global learning system at the global CDS system and the corresponding locally determined correct diagnoses;
communicating the global learning system parameters to the plurality of local
CDS systems; and
selectively updating the local learning system parameters with the global learning system parameters based on a comparison of the diagnostic outputs of the local learning system using the global learning system parameters and the diagnostic outputs of the local learning system using the previously determined local learning system parameters.
Allowable Subject Matter
Claims 1-5 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The rejection of the claims under 35 USC 112(b) has been addressed with the language of the Examiner’s amendment, to clarify the source of the locally determined diagnosis as an assessor (See Fig. 1D).  As explained in applicant’s specification, the 'correct' diagnosis may be obtained, for example, by providing the input data 115 to an 
The closest prior art of record, DeBruin and Barnhill in combination, do not teach or fairly disclose a hierarchical clinical diagnostic support system (CDS) including a plurality of local CDS systems in addition to a global CDS system  and in wherein one or more of the plurality of local CDS systems selectively update their local learning system parameters based on the global learning system parameters and provide subsequent diagnostic outputs based on these updated local learning system parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al (Junghoe Kim, Vince D. Calhoun, Eunsoo Shim, Jong-Hwan Lee, “Deep neural network with weight sparsity control and pre-training extracts hierarchical features and enhances classification performance: Evidence from whole-brain resting-state functional connectivity patterns of schizophrenia,” NeuroImage, 2016,Volume 124, Part A, Pages 127-146, https://doi.org/10.1016/j.neuroimage.2015.05.018.)- discloses the use of deep neural networks in detecting patterns and diagnosing schizophrenia. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626